NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 IN RE: URI COHEN,
                       Appellant
                ______________________

                      2018-1609
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. 12/471,557.
                  ______________________

                 Decided: May 1, 2019
                ______________________

   JOHN FRANKLIN SUMMERS, Caldwell Cassady & Curry,
Dallas, TX, for appellant. Also represented by HAMAD M.
HAMAD.

   THOMAS W. KRAUSE, Office of the Solicitor, United
States Patent and Trademark Office, Alexandria, VA, for
appellee Andrei Iancu. Also represented by KAKOLI
CAPRIHAN, JOSEPH MATAL, ROBERT MCBRIDE.
                ______________________

      Before PROST, Chief Judge, REYNA and STOLL,
                     Circuit Judges.
PROST, Chief Judge.
    Dr. Uri Cohen appeals from a decision of the Patent
Trial and Appeal Board (“Board”) affirming the Examiner’s
2                                              IN RE: COHEN



rejection of claims 3, 7, and 17 of U.S. Patent Application
No. 12/471,557 (“the ’557 application”). For the following
reasons, we affirm the Board’s decision.
                              I
    The ’557 application “pertains to the field of electro-
plating metals or alloys for filling high aspect ratio open-
ings, such as trenches and vias, for semiconductor
metallization interconnects, thin film heads, or microm-
achined Microelectromechanical Systems (MEMS) de-
vices.” J.A. 43 ll. 11–14.
    Claim 1 of the ’557 application recites:
    1. A method for depositing two or more seed layers
    for electroplating metallic interconnects over a sub-
    strate, the substrate having a patterned insulating
    layer which includes at least one opening and a
    field surrounding the at least one opening, the at
    least one opening having top corners, sidewalls,
    and a bottom, the field and the at least one opening
    being ready for depositing one or more seed layers,
    and the method comprising:
        Depositing by a CVD technique a continu-
        ous first seed layer over the sidewalls and
        bottom of the at least one opening using a
        first set of deposition parameters; and
        depositing a second seed layer over the first
        seed layer using a second set of deposition
        parameters; wherein
            (i) the second set of deposition pa-
            rameters includes at least one dep-
            osition    parameter     which     is
            different from any of the deposition
            parameters in the first set of depo-
            sition parameters, or whose value
IN RE: COHEN                                                 3


              is different in the first and second
              sets of deposition parameters,
              (ii) the thickness of the first seed
              layer is from about 50Å[1] to not
              more than 400Å over the field,
              (iii) the first and second seed layers
              are sufficiently thick over the field
              to enable uniform electroplating
              across the substrate, and
              (iv) after depositing the seed layers,
              there is sufficient room for electro-
              plating inside the at least one open-
              ing.
J.A. 37. The claims at issue in this appeal recite further
limitations on the thickness of the first seed layer. Claim
3 recites that the thickness of the first seed layer is “from
about 50Å to not more than 300Å over the field.” Id.
Claims 7 and 17 recite that the thickness of the first seed
layer is “from about 50Å to not more than 350Å” over the
field. Id. at 38–39.
    The Examiner rejected claims 3 and 7 as obvious over
the combination of U.S. Patent No. 6,187,670 (“Brown”),
U.S. Patent No. 6,065,424 (“Shacham-Diamand”), and ap-
plicant-admitted prior art, and rejected claim 17 as obvious
over the same combination in further view of U.S. Patent
No. 6,146,517 (“Hoinkis”). J.A. 1208, 1210–11, 1214–15.
As to the applicant-admitted prior art, the “Background of
the Invention” section of the specification discloses that it
was “typical” to have seed layers deposited by chemical va-
por deposition (“CVD”) with thicknesses of about 300Å to
about 1000Å over the field. See J.A. 47 ll. 24–26 (“On the



      1   Å is the symbol for Angstrom, a unit of length equal
to   10-10 meters.
4                                              IN RE: COHEN



other hand, the typical thickness of about 300Å to about
1000Å (on the field), deposited by the CVD techniques, may
not be sufficient.” (emphasis added)). The specification
further describes CVD layers as “conformal” and as
“providing continuous and complete step coverage of the
seed layer inside very narrow openings.” See J.A. 48 ll. 2–
5. The Examiner found that this applicant-admitted prior
art discloses continuous CVD layers as thin as 300Å, which
overlapped the thickness ranges claimed in claims 3, 7, and
17, and that “discovering the optimum or working ranges
involves only routine skill in the art.” See J.A. 1202, 1208,
1210–11, 1214–15.
     The Board affirmed the Examiner’s rejections of claims
3, 7, and 17. The Board agreed with the Examiner that the
“applicant-admitted prior art discloses that continuous
CVD layers as thin as 300 angstroms were common in the
prior art” and that “optimization of the thickness within
the range of the prior art was a matter of routine skill in
the art.” J.A. 12. The Board concluded that the Examiner
did not err in determining that a person of ordinary skill in
the art “would have been able to optimize the CVD seed
layer thickness within the range that [the applicant] dis-
closes was known in the prior art.” J.A. 13.
    Dr. Cohen requested rehearing, but the Board main-
tained its affirmance of the Examiner’s rejection. See J.A.
27–30. Dr. Cohen timely appealed. We have jurisdiction
pursuant to 28 U.S.C. § 1295(a)(4)(A).
                             II
                             A
    Obviousness is a question of law based on underlying
factual determinations. Belden Inc. v. Berk-Tek LLC, 805
F.3d 1064, 1073 (Fed. Cir. 2015). We review the Board’s
ultimate obviousness determination de novo and underly-
ing factual findings for substantial evidence. Harmonic
Inc. v. Avid Tech., Inc., 815 F.3d 1356, 1363 (Fed. Cir.
IN RE: COHEN                                              5


2016). Substantial evidence is “more than a mere scintilla”
and means “‘such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.’” Biestek
v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting Consol.
Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).
                             B
    Dr. Cohen argues that the admitted prior art does not
disclose continuous CVD seed layers having a thickness of
less than 375Å over the field. See Appellant’s Br. 5, 9–17.
Dr. Cohen acknowledges that his specification discloses
that CVD seed layers as thin as 300Å over the field were
typical but argues that it does not disclose continuous CVD
seed layers that thin. Id. at 9. For support, Dr. Cohen
points to the testimony of Dr. Robin Cheung, who opined
that the CVD layer must be 375Å to 500Å over the field to
be continuous. Id. at 9–10. The Examiner and the Board
considered this testimony and determined that it was un-
persuasive in light of the admitted prior art. See J.A. 1533
(Examiner’s Answer), J.A. 28–30 (Board Decision on Re-
quest for Rehearing). Substantial evidence supports the
Board’s finding that the admitted prior art discloses that
continuous CVD layers as thin as 300Å were common in
the prior art. While the specification teaches that PVD
techniques “fail to provide continuous and complete step
coverage,” J.A. 47 ll. 28–29, it discloses that CVD tech-
niques do provide such coverage: “[t]he conformal CVD or
electroless techniques, on the other hand, while providing
continuous and complete step coverage of the seed layer in-
side very narrow openings, pinch-off the small openings
when used at thicknesses required on the field for a low-
resistance electrical path.”     J.A. 48 ll. 2–5 (emphasis
added).
    Next, Dr. Cohen argues that the above disclosure about
conformal CVD techniques was ambiguous and that the
Board improperly resolved the ambiguity against Dr. Co-
hen by finding that CVD techniques provide continuous
6                                                IN RE: COHEN



layers. Appellant’s Br. 11–17. According to Dr. Cohen, the
disclosed CVD techniques are continuous “only when suffi-
ciently thick to provide a low-resistance electrical path.”
Id. at 10. Even if there were an ambiguity, if the “evidence
in record will support several reasonable but contradictory
conclusions, we will not find the Board’s decision unsup-
ported by substantial evidence simply because the Board
chose one conclusion over another plausible alternative.”
In re Jolley, 308 F.3d 1317, 1320 (Fed. Cir. 2002). Dr. Co-
hen concedes that the Board’s interpretation of the admit-
ted prior art was grammatically defensible. Appellant’s Br.
15 (“Dr. Cohen does not dispute that the Office’s interpre-
tation is reasonable, at least in the abstract. . . . [T]he Of-
fice’s reading may be grammatically defensible . . . .”).
Moreover, earlier statements in the specification support
the Board’s interpretation of this disclosure. The prior par-
agraph explains that seed layers can be deposited by PVD
techniques or CVD techniques and lists disadvantages of
each. First, the specification states that seed layers depos-
ited by CVD techniques, with a typical thickness of about
300Å to about 1,000Å “may not be sufficient” to ensure a
“sufficiently low-resistance seed layer.” J.A. 47 ll. 22–26.
The specification does not state that these CVD-deposited
seed layers are not continuous. Rather, the following text
criticizes only the “non-conformal PVD techniques” as
“fail[ing] to provide continuous and complete step cover-
age.” J.A. 47 ll. 27–29. Accordingly, other parts of the spec-
ification are consistent with and support the Board’s
reading of the disputed disclosure.
    Finally, Dr. Cohen argues that a person of ordinary
skill in the art would not have achieved the continuous
CVD seed layers having the claimed thicknesses through
routine optimization. See id. at 5–9. Specifically, Dr. Co-
hen contends that “there is nothing in the Examiner’s cited
references to show that these sub 375 angstrom ranges
were known, or the type of mere optimization within the
reach of the skilled artisan.” Id. at 7. This, however,
IN RE: COHEN                                               7


overlooks the disclosure in the specification that CVD lay-
ers as thin as 300Å were common in the prior art. Substan-
tial evidence supports the Examiner’s and the Board’s
determination that the specification discloses that contin-
uous CVD layers as thin as 300Å were known in the art
and that the thickness ranges of claims 3, 7, and 17 overlap
with 300Å. Substantial evidence therefore supports the
Examiner’s and the Board’s rejection of these claims over
the admitted prior art. See E.I. DuPont de Nemours & Co.
v. Synvina C.V., 904 F.3d 996, 1006 (Fed. Cir. 2018) (“For
decades, this court and its predecessor have recognized
that ‘where the general conditions of a claim are disclosed
in the prior art, it is not inventive to discover the optimum
or workable ranges by routine experimentation.’” (quoting
In re Aller, 220 F.2d 454, 456 (CCPA 1955))).
   We have considered Dr. Cohen’s remaining arguments
and find them unpersuasive.
                             III
    We hold that substantial evidence supports the Board’s
conclusion that claims 3, 7, and 17 of the ’557 application
are unpatentable as obvious over the combined teachings
of the cited references and applicant-admitted prior art.
We therefore affirm the Board’s decision.
                       AFFIRMED